Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 10/27/20.  Claim(s) 4, 13, 14, 19, 20, 24, and 25.  Claim(s) 1-3, 5-12, 15-18, 21-23, and 26 are pending.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art recognized the use of salicylate and benzoate salts in preservative systems, the prior art does not disclose the specific composition with the specific ratios claimed by the instant inventors.  The instant inventors have discovered, via experimentation, a composition with specific ranges of components and pH that provides robust protection, and requires relatively minimal amounts of the salicylate and benzoate, and atypically low amounts of the costlier salicylate.  This particular range, and the successful use thereof, would not have been readily predictable to one of skill in the art and is therefore not obvious in light of the knowledge in the art at the time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claim(s) 4, 13, 14, 19, 20, 24, and 25 are cancelled.  Claim(s) 1-3, 5-12, 15-18, 21-23, and 26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/


/SARAH PIHONAK/Primary Examiner, Art Unit 1627